Appeal by defendant, as limited by her brief, from a sentence of the Supreme Court, Suffolk County, imposed October 6, 1976, upon her conviction of grand larceny in the third degree, upon her plea of guilty, the sentence being a five-year term of probation, with the condition that defendant execute a confession of judgment in the sum of $27,901.62. Sentence reversed, on the law, and case remanded to Criminal Term for resentencing in accordance herewith. Authority exists under section 65.10 (subd 2, par [f]) of the Penal Law to require execution of a confession of judgment by a convicted defendant in a specific sum as a further condition of probation, since "restitution or reparation” may be made a condition of the sentence. However, the principal sum recited in the confession of judgment must be based upon findings of the sum actually due, with appropriate allowances made for offsets or other factors which could properly reduce the total amount. Remand is further required as the sentence does not prescribe "the manner of performance”. Mollen, P. J., Titone, Suozzi and Hawkins, JJ., concur.